DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidsson (US 2015/0070160).
Regarding claim 1, Davidsson discloses a travel controller comprising a processor (paragraph 39) configured to:
	perform driving control 3 of a vehicle 2 at an autonomous driving level that is a first autonomous driving level in which a driver of the vehicle is not obligated to watch or a second autonomous driving level in which the driver is obligated to watch (paragraph 10);
	notify 7, for a predetermined period, the driver of a request for driving the vehicle or taking a driving posture allowing for the driving, when the autonomous driving level of the driving control changes from the first autonomous driving level to the second autonomous driving level (p. 46);
	determine 5 an attention level of the driver, based on an output of a sensor 5a, 5b, 5c, provided for the vehicle, the attention level being a level of attention to driving (p. 49); and
	modify 7 the predetermined period so as to be shorter when the determined attention level is high than when the determined attention level is low (p. 52).
Regarding claim 2, Davidsson discloses wherein the processor determines the attention level higher when an output of the sensor is detected than when the output is not detected, the output indicating that the driver is in contact with a steering wheel  (p. 41) or a pedal longer than a contact-time threshold, the steering wheel or the pedal being operated by the driver to drive the vehicle (p. 46).
Regarding claim 3, Davidsson discloses wherein the processor determines the attention level higher when an output of the sensor is detected than when the output is not detected, the output indicating that the driver performs driving operation on a larger scale than an operation threshold (p. 41, 49).
Regarding claim 4, Davidsson discloses wherein the processor is further configured to detect a looking direction of the driver, based on a face image outputted by the sensor 5a, 5a1, the face image representing the driver's face and being generated by the sensor (p. 52), and,
	in determining, determine the attention level higher when the looking direction is a forward direction than when the looking direction is not a forward direction (p. 22, 23, 52).
Regarding claim 5, Davidsson discloses wherein the processor determines the attention level higher when an output of the sensor is detected than when the output is not detected, the output indicating that a driver's seat 5c on which the driver sits is set in a state suitable for the driver to take the driving posture (p. 41, 49).
Regarding claim 6, Davidsson discloses a method for travel control, comprising:
	performing driving control 3 of a vehicle 3 at an autonomous driving level that is a first autonomous driving level in which a driver of the vehicle is not obligated to watch or a second autonomous driving level in which the driver is obligated to watch (p. 10);
	notifying 7, for a predetermined period, the driver of a request for driving the vehicle or taking a driving posture allowing for the driving, when the autonomous driving level of the driving control changes from the first autonomous driving level to the second autonomous driving level (p. 46);
	determining 5 an attention level of the driver, based on an output of a sensor 5a, 5b, 5c, provided for the vehicle, the attention level being a level of attention to driving (p. 49); and
	modifying 7 the predetermined period so as to be shorter when the determined attention level is high than when the attention level is low (p. 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng, Fields, Hashimoto, Kim discloses autonomous driving systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 26, 2022